       Case 1:19-cv-01574-SES Document 106 Filed 07/23/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NIARA BURTON a/k/a             : 1:19-CV-01574
HERMAN BURTON,                 :
                               :
             Plaintiff,        :
                               :
    v.                         : (Magistrate Judge Schwab)
                               :
SECRETARY JOHN WETZEL, et al., :
                               :
             Defendants.       :
                               :
                           ORDER
                         July 23, 2021

      IT IS ORDERED that on or before August 6, 2021, the defendants shall

file a response to Burton’s letter (doc. 105) in which Burton contends that the

defendants have failed to respond to her discovery requests.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge
